Title: To James Madison from John Roane, 7 April 1810
From: Roane, John
To: Madison, James


April 7th 1810
J Roane presents to Mr Madison a few bottles of wine, made of the native grape of Virginia; & also a little cyder, the product of a newly discovered seedling apple, both bottled about 6 weeks ago, the latter, too early for spring clarification. Without experience in the art of wine making, J Roane offers this, as evidence, that our grapes possess qualities, worthy the attention of skilful managers. The cyder proves the great variety of that liquor, which, might be made, from a judicious selection of apples. It never sparkles. A South Carolina paper of the past winter, furnishes some useful hints on fermenting wine, from which, experiments shall be made the ensuing fall. Such productions greatly assist the unskilful operator.
Would it be presumption to add, an opinion, that within our land, may be found, not only necessaries, but all the comforts & luxuries of life, by suitable application, & perseverence?
